Pursuant to GCR 1963, 853.2(4), in lieu of granting leave to appeal, the case is remanded to the Attorney Discipline Board for entry of an order increasing the respondent’s 119-day suspension to a 180-day suspension, with credit for 119 days of suspension already served. The Court is persuaded that the board abused its discretion and that the discipline imposed is clearly insufficient in light of the facts and circumstances of the case.
Kavanagh and Levin, JJ., would deny the request to increase the discipline imposed.
Reconsideration denied December 1, 1983.